DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 12/13/2022 in which claims 1, 9, and 17 have been amended, claims 3, 11, and 14 have been canceled.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; determining, by the enhanced claims processing server and based on the three-dimensional information, damage information comprising at least one of: a size for each of a plurality of damage elements, a shape for each of the plurality of damage elements, a location for each of the plurality of damage elements, and a severity for each of the plurality of damage elements, determining a visual representation for each of the plurality of damage elements comprising: causing a remote controllable sensor to capture a first image of a first damage element of the plurality of damage elements, and causing the remote controllable sensor to capture a second image of the first damage element, the second image showing a location of the first damage element; formatting, by the enhanced claims processing server, the damage information using one or more tags, the one or more tags corresponding to at least one damage attribute; transmitting, by the enhanced claims processing server, the three-dimensional depth information and the damage information to a damage estimate processing server; automatically processing, by the damage estimate processing server, the one or more tags of the damage information to generate a damage record corresponding to the at least one damage attribute; determining, by the damage estimate processing server and based on the three-dimensional depth information, the damage information, and the one or more tags whether the three-dimensional depth information corresponds to at least one of a pre-existing dent and a hail damage dent comprising: matching, by the damage estimate processing server, the three-dimensional depth information with one or more damage profile records, the damage profile records stored in a database and corresponding to expected cost information, wherein matching the three-dimensional depth information with one or more damage profile records comprises: associating the one or more damage profile records with one or more photographs, the one or more photographs identifying characteristics of at least one of the plurality of damage elements; comparing a difference between the three-dimensional depth information that corresponds to the pre-existing dent and the one or more damage profile records to a first predetermined threshold; flagging, by the damage estimate processing server, the damage information that corresponds to the pre-existing dent based upon the difference between the three-dimensional depth information that corresponds to the hail damage dent and the one or more damage profile records is within the first predetermined threshold; and responsive to determining that damage information corresponds to the hail damage, based on the difference between the three-dimensional depth information that corresponds to the hail damage dent and the one or more damage profile records is within the second predetermined threshold and that damage information is not flagged, performing damage estimate operations comprising; matching, by the damage estimate processing server, a subset of the plurality of damage elements with one or more damage profiled records, wherein matching the subset of the plurality of damage elements with one or more damage profile records comprising: associating the damage record with the one or more photographs; and determining a difference between the subset of the plurality of damage elements and the one or more damage profile records being within a third predetermined threshold; determining, by the damage estimate processing server and responsive to matching the subset of the plurality of damage elements with one or more damage profile records, a cost estimate for each of the plurality of damage elements; receiving, at the enhanced claims processing server, a damage estimate for each of the plurality of damaged elements; generating, by the enhanced claims processing server, and based on the damage estimate, a line-item cost estimate associated with the vehicle, the line-item cost estimate comprising the cost estimate, the visual representation of the each of the plurality of damage elements, and an indication of the three-dimensional depth information that corresponds to the pre-existing dent; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle which may correspond to Certain Methods of Organizing Human Activity as these limitations relate to commercial or legal interactions (processing an insurance claim).  The enhanced claims processing server, a depth sensor, a database, a remote controllable sensor, and a damage estimate processing server limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a depth sensor, a database, a remote controllable sensor, and a damage estimate processing server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of an enhanced claims processing server, a depth sensor, a database, a remote controllable sensor, and a damage estimate processing server are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; transmitting, by the enhanced claims processing server, the hail damage information to a damage estimate processing server; receiving, at the enhanced claims processing server, a damage estimate for each of the plurality of hail damaged elements; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an enhanced claims processing server, a depth sensor, a database, a remote controllable sensor, and a damage estimate processing server are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0033], [0055], [0058], [0079]) describes the additional limitations of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server to be general purpose computer devices which are performing their generic computer functions of collecting and transmitting data which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (MPEP 2106.05(d)(II), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 17.  In addition, the claim 9 also recites a damage information data store as an additional limitation, which does not restrict the claim from reciting an abstract idea.  The damage information data store limitation is also recited at a high level of generality and it does not transform the underlying abstract idea into a practical application under Step 2A-Prong Two or amounts to add significantly more under Step 2B.  Thus, the claims 9 and 17 are rejected on similar grounds as claim 1.  
Dependent claims 2, 4-8, 10, 12-13, 15-16, and 18-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  
Dependent claims 21-24 also recite the depth sensor comprises a laser sensor, and wherein the visual representation comprises a three-dimensional image captured by the laser sensor.  The laser sensor is recited at a high level of generality and is performing its routine, well-understood, and conventional function of capturing a three-dimensional image, which does not amount to add significantly more.  Moreover, the laser sensor limitations do not result in technical/technology improvement and hence do not integrate the abstract idea into a practical application.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-8, 10, 12-13, 15-16, and 18-24 are directed to an abstract idea.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 12/13/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-10, 12-13, and 15-24 under 35 U.S.C. 101, Applicant states that the amended claims are not directed to an abstract idea.
Examiner respectfully disagrees and notes that the claim clearly recites abstract concepts and the amended limitations of determining a visual representation for each of the plurality of damage elements recite abstract concepts of displaying images.  The additional elements recited in the amended limitation do not restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea.  
Applicant also states that under Step 2A, Prong Two, the claimed systems and methods integrate a set of steps into an overall claimed process, which, when viewed as a whole, has the clear, practical application of solving the technical problem of using a computer vision system to capture relevant images using a remote controllable sensor.
Examiner respectfully disagrees and notes that there is no recitation of a computer vision system that provides a technical solution to a technical problem.  The claim generally recites using a remote controllable sensor to capture images in which the sensor may be a camera and the remote controllable feature may be simply automation of a manual process.  Automation of a manual process is not sufficient to transform an abstract concept into a patent eligible subject matter as the automation of a manual process does not result in technical improvement.  
Applicant states that under Step 2B, the recited steps, at least in combination with the other recited steps, recite more than merely “apply[ing] the exception in a generic computer environment”.  Furthermore, Applicant respectfully submits that there is no evidence in the cited prior art, the prosecution history, the specification, or in decided cases that such an enhanced claims processing server – in combination with at least the remote controllable sensor are routine or conventional in the field of computer vision systems used for the recited steps.  Thus, an inventive concept is clearly present in the claims.
Examiner respectfully disagrees and notes that Examiner did not rely on additional elements to be routine or conventional in the rejection presented above.  Thus, Berkheimer is not applicable here.  Moreover, Applicant makes conclusory statements that an inventive concept is clearly present in the claims without identifying which additional elements present an inventive concept.  The additional elements are recited at a high level of generality and it amounts to simply applying the abstract concept without transforming the abstract concept into a practical application.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693